Exhibit 11. Pennsylvania Commerce Bancorp, Inc. Computation of Net Income Per Share For the Quarter Ending June 30, 2008 Income Shares Per Share Amount Basic Earnings Per Share: Net income $ 3,506,000 Preferred stock dividends (20,000 ) Income available to common stockholders 3,486,000 6,341,116 $ 0.55 Effect of Dilutive Securities: Stock options 163,075 Diluted Earnings Per Share: Income available to common stockholders plus assumed conversions $ 3,486,000 6,504,191 $ 0.54 For the Quarter Ending June 30, 2007 Income Shares Per Share Amount Basic Earnings Per Share: Net income $ 1,571,000 Preferred stock dividends (20,000 ) Income available to common stockholders 1,551,000 6,222,947 $ 0.25 Effect of Dilutive Securities: Stock options 235,532 Diluted Earnings Per Share: Income available to common stockholders plus assumed conversions $ 1,551,000 6,458,479 $ 0.24 For the Six Months Ending June 30, 2008 Income Shares Per Share Amount Basic Earnings Per Share: Net income $ 6,712,000 Preferred stock dividends (40,000 ) Income available to common stockholders 6,672,000 6,333,891 $ 1.05 Effect of Dilutive Securities: Stock options 164,847 Diluted Earnings Per Share: Income available to common stockholders plus assumed conversions $ 6,672,000 6,498,738 $ 1.03 For the Six Months Ending June 30, 2007 Income Shares Per Share Amount Basic Earnings Per Share: Net income $ 2,683,000 Preferred stock dividends (40,000 ) Income available to common stockholders 2,643,000 6,195,175 $ 0.43 Effect of Dilutive Securities: Stock options 234,358 Diluted Earnings Per Share: Income available to common stockholders plus assumed conversions $ 2,643,000 6,429,533 $ 0.41
